212 Or. 175 (1957)
318 P.2d 570
STATE OF OREGON
v.
GRAY
Supreme Court of Oregon.
Argued November 21, 1957.
Affirmed December 4, 1957.
Wm. D. Miller, Salem, argued the cause and filed a brief for appellant.
Thomas W. Hansen, Salem, Assistant District Attorney of Marion County, argued the cause for respondent. With him on the brief was Hattie J. Bratzel, District Attorney of Marion County.
Before PERRY, Chief Justice, and ROSSMAN, BRAND and McALLISTER, Justices.
AFFIRMED.
*176 PER CURIAM.
Two separate indictments were returned against the defendant, each charging him with embezzlement on May 8, 1956, of a small sum from his employer. The two indictments were consolidated for trial and a verdict of guilty was returned in each case. From the judgments entered on said verdicts, the defendant appeals.
During the trial a confession signed by the defendant was admitted in evidence. In addition to admitting the two crimes with which he was charged, the confession also contained an admission by the defendant that he had during a period of about six months prior to May 8, 1956, embezzled other sums from his employer amounting in all to $300.
1. The defendant assigns as error the failure of the court to instruct the jury that the evidence of the commission of other crimes was only admissible for the purpose of showing criminal intent in the commission of the particular offenses with which defendant was charged by the indictments. No instruction on this point was requested by the defendants and the only exception, if any, taken to the failure of the court to so instruct the jury was contained in the following language, "* * * and I would like to take an exception to the instruction pertaining to confessions. * * *"
2. It is now well settled that it is not reversible error for the court to fail to instruct a jury on a particular point unless a proper instruction has been requested. See State of Oregon v. Nodine, 198 Or 679, 259 P2d 1056.
The judgment is affirmed.